DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are allowed under this Office action.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, were carefully reviewed and a search with regards to independent claims 1, 6, and 11 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-15, specifically independent claims 1, 6, and 11, the prior art searched was found to neither anticipate nor suggest an overhead image generation device comprising: an image acquisition unit that acquires a peripheral image by capturing an image of a periphery of a vehicle; an approach information acquisition unit that acquires approach information indicating an approach state of an obstacle detected in the periphery of the vehicle to the vehicle; an overhead image generation unit that generates an overhead image from the peripheral image by performing viewpoint conversion processing causing the overhead image to render a perspective that looks down on the vehicle from above; an approach state image generation unit that generates, based on the approach information, an approach state image showing an approach state of the obstacle to the vehicle for respective positions around the vehicle and on an upper portion and a lower portion of the vehicle; and a display control unit that superimposes the overhead image and the approach state image to yield a superimposed image, wherein the overhead image includes a surrounding overhead image and a vehicle image displayed inside the surrounding overhead image, the vehicle image is a development view of the vehicle that displays images of side surfaces of the vehicle that surround an image of an upper surface of the vehicle, and the display control unit superimposes the approach state image on different positions of the respective positions in the vehicle image based on a position from which the obstacle approaches the vehicle and a determination of whether the obstacle approaches the upper portion or the lower portion of the vehicle.
The most relevant arts searched, Watanabe, etc. (US 20200086793 A1), modified by Yankun, etc. (US 20130027196 A1), teach that an overhead image generation device comprising: an image acquisition unit that acquires a peripheral image by capturing an image of a periphery of a vehicle; an approach information acquisition unit that acquires approach information indicating an approach state of an obstacle detected in the periphery of the vehicle to the vehicle; an overhead image generation unit that generates an overhead image from the peripheral image by performing viewpoint conversion processing so as to look down on the vehicle from above in a vertical direction; an approach state image generation unit that generates an approach state image showing an approach state of the obstacle to the vehicle for each position of the vehicle in the vertical direction, based on the approach information; and a display control unit that superimposes the overhead image and the approach state image and causes a display unit to display a superimposed image. However, Watanabe modified by Yankun, does not teaches every claimed limitation, especially the claimed limitation of "an overhead image generation unit that generates an overhead image from the peripheral image by performing viewpoint conversion processing causing the overhead image to render a perspective that looks down on the vehicle from above; an approach state image generation unit that generates, based on the approach information, an approach state image showing an approach state of the obstacle to the vehicle for respective positions around the vehicle and on an upper portion and a lower portion of the vehicle; and a display control unit that superimposes the overhead image and the approach state image to yield a superimposed image, wherein the overhead image includes a surrounding overhead image and a vehicle image displayed inside the surrounding overhead image, the vehicle image is a development view of the vehicle that displays images of side surfaces of the vehicle that surround an image of an upper surface of the vehicle, and the display control unit superimposes the approach state image on different positions of the respective positions in the vehicle image based on a position from which the obstacle approaches the vehicle and a determination of whether the obstacle approaches the upper portion or the lower portion of the vehicle” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612